DETAILED ACTION
This communication is in response to Application No. 16/861714, filed on 04/29/2020. Claims 1-15 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, and 10-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by McLaren et al. (US 5011098 A).

Regarding Claim 1, McLaren teaches a leading-edge device for an aircraft, comprising a flow body having a front skin (Fig. 8 element 70), a back skin (Fig. 6 element 117), a spar (Fig. 8 element 74) and an air inlet (Fig. 8 element 130), 
wherein the front skin is curved around a spanwise axis (Shown in Fig. 8) to form a bottom section and a top section (Bottom and top sections of element 70 shown in Fig. 8), 
wherein a leading edge of the flow body is arranged between the bottom section and the top section (Fig. 8 element 84), 
(Shown in Fig. 8), 
wherein the front skin, the back skin and the spar enclose at least one air chamber that is in fluid communication with the air inlet (Chamber enclosed in element 29a shown in Fig. 8) , 
wherein an outlet portion (Fig. 8 element 126) is arranged at least directly adjacent to the bottom section of the front skin, and 
wherein the outlet portion comprises a plurality of air outlets for letting air from the at least one air chamber exhaust through the air outlets (Fig. 8 elements 78).

Regarding Claim 3, McLaren teaches the limitations set forth in Claim 1 and further discloses the air outlets extend through a lower flange of the spar (Shown in Fig. 3). 

Regarding Claim 4, McLaren teaches the limitations set forth in Claim 1 and further discloses the air outlets are formed as dimples in a bottom section of the back skin (Fig. 3 elements 78 and 82).

Regarding Claim 10, McLaren teaches the limitations set forth in Claim 1 and further discloses the air outlets are configured to form an exhaust flow that is attached to and runs along the front skin in the bottom section (Fig. 8 element 78).

Regarding Claim 11, McLaren teaches a wing for an aircraft (Fig. 1), having a fixed leading edge and a leading- edge device according to Claim 1 and further discloses the leading-edge device is movable between a retracted position directly forward of the fixed leading edge and at least one extended position at a further distance to the fixed leading edge (“Leading edge portions 34 are illustrated in a movable configuration including inboard and outboard leading edge slats.” Col. 6 lines 57-59).

Regarding Claim 12, McLaren teaches the limitations set forth in Claim 11 and further discloses the air outlets are configured to exhaust the air in a region in front of a lowermost part of the fixed leading edge in the retracted position the leading-edge device (Fig. 8 shows the flow out of the lower back area of the leading edge device. This flow would therefore line up with the front lower section of the fixed leading edge).

Regarding Claim 13, McLaren teaches the limitations set forth in Claim 11 and further discloses air outlets are arranged in front of the fixed leading edge (Air outlets are at the rear end of the leading edge device (slat) and therefore in front of the fixed leading edge; Shown in Fig. 1 and 8).

Regarding Claim 14, McLaren teaches the limitations set forth in Claim 11 and further discloses the air inlet is in fluid communication with a source of heated air (“Typical anti-icing systems utilize engine compressor bleed air for de-icing. However, the present invention is not limited thereto and the heating fluid may be supplied from any convenient source.” Col. 9 lines 39-42).

Regarding Claim 15, McLaren teaches the limitations set forth in Claim 14 and further discloses at least one turbofan engine having at least one bleed air port, wherein the air inlet is in fluid communication with the at least one bleed air port, such that bleed air delivered by the at least one turbofan engine is the source of heated air (“in turbine powered aircraft, a compressed air supply line is typically provided to supply hot bleed air from the turbine engine compressor to the anti-icing device”, Col. 4 lines 31-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McLaren et al. (US 5011098 A) in view of Porte et al. (US 20100252685).

Regarding Claim 2, McLaren teaches the limitations set forth in Claim 1.
	McLaren fails to teach the air outlets extend through the front skin in the bottom section.
	However, Porte teaches the air outlets extend through the front skin in the bottom section (Airflow shown in Fig. 1).
	McLaren and Porte are both considered to be analogous to the claimed invention as they are in the same field of leading edge deicing design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deicing system of McLaren to have air outlets through the bottom skin as shown in Porte. Doing so would allow the heated air to flow over the bottom outer skin and prevent icing in the area.



Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644